DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner suggests amending IDS dated 06/04/2021 foreign patent documents Cite No 2 from “102018110342 JP,” to “102018110342  DE,” the extended European Search Report seen as NPL dated 06/04/2021 in the file wrapper correctly identifies this document as a German publication (DE) and not a Japanese publication (JP).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockermann et al. DE 202014104466 U1 (Bockermann) in view of Serra et al. US 20140041636 A1 (Serra).
Regarding claim 15, Bockermann (Figs. 1-5) discloses a fuel distributor (1, par [0023]), comprising: a pressure accumulator pipe (2, par [0025])) for receiving pressurized fuel, the pressure accumulator pipe comprising: a forged main body (pars [0009-0012, 0026 and 0027]) having a longitudinal cavity (11), and at least one connector flange (14) being configured in one piece from a same material on the forged main body (pars [0015 and 0027]), wherein the at least one connector flange has an injector connector (17, 18); and an injector receptacle (15) joined to the injector connector, and the injector receptacle is connected to the injector connector by way of a fuel-tight join (par [0014] discloses where the sleeve considered to be the 
Bockermann is silent as to whether the injector receptacle is a single-piece deep-drawn part, or a single-piece extruded part, or a single-piece turn-milled part.
Serra (Figs. 2-4) however discloses where an injector receptacle (7, par [0064]) is a single-piece deep-drawn part (pars [0011, 0015, 0016, and 0044]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the injector receptacle of Bockermann as a single-piece deep drawn part provided it has the advantage that the injector cup is easy to manufacture and has a high mechanical resistance, and also provides a sufficient sealing function as discussed in paragraph [0044] of Serra, where paragraph [0059] discusses that due to the second part 7 being deep drawn, the second part 7 may have a lower porosity than the first part 6 and paragraph [0038] states, Due to 
Regarding claim 16, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann further discloses wherein the injector receptacle is prefixed and joined in a fuel-tight manner on or in the injector connector (par [0014] discloses where the injector receptacle considered to be the sleeve is pressed into the bore forming the injector connector, pressing the sleeve into the bore is considered to be a prefixed connection relative to a later time when the entire fuel delivery system is installed in an engine, and where the sleeve is joined to the injector connection portion of the flange as to form a permanent and heavy duty-connection, the examiner considers a permanent and heavy-duty connection between these two elements when applied in a fuel delivery system as is the case in Bockermann to be synonymous with a fuel-tight manner  provided it would be an obvious safety hazard to allow fuel to leak in a fuel assembly through a permanent heavy duty connection).
Regarding claim 17, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously.
Bockermann fails to disclose wherein the injector receptacle is joined to the injector connector by way of brazing technology.
Serra (Figs. 1-4) however discloses wherein the injector receptacle (7) is joined to the injector connector by way of a brazing technology (pars [0012, 0017, 0018, 0046-0049, 0055, 0056, 0061, 0068, 0072; claims 7 and 12 disclose where the injector receptacle 7 is joined to inner surface of first part 6 considered to be the injector connector by brazing).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to join the injector receptacle to the injector connector by way of brazing provided Serra discloses in paragraph [0047] a brazed connection ensures that the first and the second part may not be displaced with respect to each other or disengage. Furthermore, a brazing joint may also seal the first part and the second part.
Regarding claim 18, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann further discloses wherein the injector connector (17, 18) has a receiving bore (17) in the at least one connector flange (14).
Regarding claim 19, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann further discloses wherein the at least one connector flange (14) has a connection piece body (18, par [0027]).
Regarding claim 20, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann further discloses wherein the injector receptacle has a first longitudinal axis, the longitudinal cavity has a second longitudinal axis, and the first longitudinal axis is offset laterally with respect to the second longitudinal axis (See annotated Fig.4 of Bockermann below).

    PNG
    media_image1.png
    493
    735
    media_image1.png
    Greyscale

Regarding claim 21, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann further discloses wherein the injector receptacle has a first longitudinal axis, the longitudinal cavity has a second longitudinal axis, and the first longitudinal 
Regarding claim 22, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann (Figs. 4-5) further discloses wherein the injector receptacle (15) has a hollow-cylindrical length portion.
Bockermann fails to disclose wherein the injector receptacle comprises a collar turned over toward an outside and being configured at an end of the hollow- cylindrical length portion which faces away from the injector connector.
Serra (Figs. 1-5A) however discloses wherein an injector receptacle (7) comprises a collar (11, 20) turned over toward an outside and being configured at an end of the hollow- cylindrical length portion which faces away from the injector connector.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the end portion of the injector receptacle of Bockermann as have a collar turned over toward an outside and being configured at an end of the hollow- cylindrical length portion which faces away from the injector connector so that the second part is designed such that it provides a surface being configured to interact with the fuel injector. For example, the second part may have a surface which represents apart of the bottom surface of the injector cup. In this case, a  the second part 7 provides a planar surface 11 being configured to align a fuel injector.”
Regarding claim 23, Bockermann in view of Serra disclose the limitations of claims 15 and 22 as discussed previously, where Bockermann (Figs. 4-5) further discloses wherein the hollow-cylindrical length portion (15) has an injector connector-side end which is open and faces the injector connector (End of sleeve 15 which connects to flange 14 and faces injector connector elements 17, 18 is depicted as open).
Regarding claim 24, Bockermann in view of Serra disclose the limitations of claims 15, 22 and 23 as discussed previously, where Bockermann (Figs. 4-5) further discloses herein the hollow-cylindrical length portion has a bottom with a through opening at the injector connector-side end (end of sleeve 15 contacting step portion 18 is considered to be a bottom surface and the passage of the sleeve is open through the bottom surface at the injector connector-side end).
Regarding claim 25, Bockermann in view of Serra disclose the limitations of claims 15, 22 and 23 as discussed previously, where Bockermann (Figs. 4-5) further discloses herein the hollow-cylindrical length portion has a bottom with a passage the injector connector-side end (end of sleeve 15 contacting step portion 18 is considered to be a bottom surface and the passage of the sleeve forms a passage at an injector connector-side end).
Regarding claim 26, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann (Figs. 1-5) further discloses a mounting base (12, 13) configured on the at least one connector flange (14).
Regarding claim 28, Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann (Fig. 1) further discloses at least one sensor receptacle configured in one piece from the same material on the forged main body (pars [0025-0027]; End 6 of forged main body forms a receptacle for sensor 7).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockermann et al. DE 202014104466 U1 (Bockermann) in view of Serra et al. US 20140041636 A1 (Serra) further in view of Markus Mehring DE 102008044923 A1 (Mehring).
Regarding claim 27 Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann paragraph [0025] further discloses where a sealing plug 9 closes one end of the longitudinal cavity.
Bockermann fails to disclose where the sealing is formed as a deep-drawn or extruded end piece.
Mehring (Fig. 4; Par [0040]) however discloses a deep-drawn end piece (7, 8) that closes one end of a longitudinal cavity (2).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sealing plug 9 of Bockermann using a deep-drawn process described by Mehring provided Mehring discloses in paragraph [0022] that the components of the fuel rail according to the invention are simple and inexpensive. The production of the fuel rail according to the invention is also very simple, in particular the individual components are pressed and soldered together.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockermann et al. DE 202014104466 U1 (Bockermann) in view of Serra et al. US 20140041636 A1 (Serra) further in view of Dertinger et al. EP 2006530 A1 (Dertinger).
Regarding claims 29-31 Bockermann in view of Serra disclose the limitations of claim 15 as discussed previously, where Bockermann further discloses where the injector receptacle (15) is a single piece part as seen in figures 4 and 5.
Bockermann is silent as to whether the injector receptacle is formed as an extruded part, a turned mill part, or a deep drawn part.
The examiner however takes official notice that it was common knowledge at the time of the invention to usually form a one piece injector connection considered to be the injector receptacle as precision cast parts, turned-milled parts, extruded parts, sintered parts or as deep-drawn parts as discussed by Dertinger in paragraphs [0005 and 0017].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 1524428 A2 discloses injector receptacles with through holes or passages formed at a bottom surface and flanged outer surfaces.
US 20130047961 A1 discloses flanged injector connector.
US 20140123945 A1 discloses deep drawn injector receptacles.
DE 102016124494 A1 discloses single piece flanged injector receptacle.
US 20190093614 A1 discloses laterally offset receptacle welded to longitudinal body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747